UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File Number 33-42498 QUADRANT 4 SYSTEM CORPORATION (Exact name of registrant as specified in its charter) Illinois 65-0254624 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1501 E. Woodfield Road, Suite 205 S, Schaumburg, IL 60173 (Address of principal executive offices) (855) 995-QFOR (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Donotcheckifa smallerreportingcompany) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 126.2 of the Exchange Act).Yeso No x The number of shares of common stock outstanding as of September 18, 2015 was 103,011,773. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements QUADRANT 4 SYSTEM CORPORATION Condensed Consolidated Balance Sheets June 30, 2015 December 31, 2014 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts and unbilled receivables (net of allowance for doubtful accounts of $866,365 and $810,000 at June 30, 2015 and December 31, 2014, respectively) Inventory - Other current assets Total current assets Intangible assets, customer lists and technology stacks – net Equipment under capital lease, net - Equipment – net Long-term assets Software development costs Deferred financing costs – net Deferred licensing and royalty fees Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Note payable – Revolver Earnouts payable - Current obligation under capital lease - Current maturities - long term debt, net of debt discount of $356,333 Total current liabilities Non-current obligation under capital lease - Long-term debt, less current maturities, net of debt discount of $51,111 Total liabilities Commitments and contingencies Stockholders' Equity Common stock - $0.001 par value; authorized: 200,000,000 shares: issued and outstanding 103,011,773 and 102,661,774 at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the condensed consolidated financial statements 3 Table of Contents QUADRANT 4 SYSTEM CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three Months Ending June 30, Six Months Ending June 30, Revenue $ Cost of revenue Gross Margin Operating expenses: General and administrative expenses ) Research & Development ) Amortization and depreciation expense ) Interest expense ) Total ) Net Income / (loss) before income taxes ) Provision for Income taxes - Net Income/(loss) $ ) Net Income/ (loss) per common share - Basic $
